Citation Nr: 0513653	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-04 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for headaches.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a neck 
injury.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), to include as a residual of a 
motorcycle accident.  

4.  Entitlement to service connection for residuals of a back 
injury, to include as a residual of a motorcycle accident.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had peacetime active duty from January 1976 to 
January 1979, with no foreign duty and no service in the 
Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.  The June 2003 RO decision denied 
claims of service connection for PTSD and residuals of a back 
injury, and the RO found, in essence, that although new and 
material evidence had been submitted to reopen claims of 
service connection for headaches and a neck injury, the 
reopened claims were denied on the merits.  The veteran also 
expressed disagreement with a March 2004 RO decision which 
denied an evaluation in excess of 10 percent for service-
connected bilateral tinnitus.  

The veteran's sworn testimony was obtained at a hearing 
conducted by the undersigned Acting Veterans Law Judge 
sitting at the RO in March 2005 (Travel Board hearing).  A 
transcript of this hearing is on file.  

Notwithstanding the RO's reopening of the headaches and neck 
claims, the Board must consider whether new and material 
evidence has been submitted regardless of the RO's actions.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Marsh 
v. West, 11 Vet. App. 468 (1998); Wakeford v. Brown, 8 Vet. 
App. 237 (1995).  


FINDINGS OF FACT

1.  The RO notified the appellant of the evidence needed to 
substantiate each of his claims adjudicated herein on appeal, 
and obtained and fully developed all evidence necessary for 
the equitable disposition of each.  

2.  The Board denied entitlement to service connection for 
headaches in an unappealed Board decision dated and issued in 
September 1995.  

3.  The evidence submitted since the September 1995 Board 
decision is duplicative or redundant, does not relate to an 
unestablished fact, and does not raise a reasonable 
possibility of substantiating a claim of service connection 
for headaches.  

4.  The RO denied service connection for a neck disorder in a 
decision of December 1998.  

5.  The evidence submitted since the December 1998 RO 
decision is duplicative or redundant, does not relate to an 
unestablished fact, and does not raise a reasonable 
possibility of substantiating a claim of service connection 
for a neck disorder.  

6.  The probative and competent medical evidence of record 
establishes that the veteran does not have PTSD.  

7.  The objective medical evidence of record demonstrates 
that the veteran's current back disorder is not due to 
service or an injury in service, and was not first shown for 
years after service discharge.  


CONCLUSIONS OF LAW

1.  Evidence received since the September 1995 Board decision 
to deny service connection for headaches is not new and 
material, and the claim is not reopened.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108, 7104(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.160(d), 20.1100, 20.1104, 
20.1105 (2004).  

2.  Evidence received since the December 1998 RO decision to 
deny service connection for a neck disorder is not new and 
material and the claim is not reopened.  38 U.S.C.A. §§ 5013, 
5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), 3.159, 3.160, and 20.1103 (2004).  

3.  PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  

4.  A chronic back disorder or injury was neither incurred in 
nor aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist Claimants

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate each claim on appeal; and whether each claim has 
been fully developed in accordance with the VCAA and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain. The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim. 
38 U.S.C.A. § 5103A (West 2002).  

In this case, the veteran seeks to reopen claims of service 
connection for headaches and residuals of a neck injury-
claims previously denied at the Board and the RO, 
respectively.  The veteran also seeks service connection for 
PTSD and a back injury, both claimed as residuals of a 
motorcycle accident in service.  That is, service medical 
records, as will be detailed below, show injuries were 
limited to the right foot following a motorcycle accident in 
service.  Numerous VA medical records over the years are 
associated with the claims folder.  There is no indication of 
any outstanding medical records that are not in the claims 
folder.

Given the above, it is doubtful whether any sort of 
development would be beneficial in this case, given that the 
veteran's assertion of in-service injuries contradict the 
limited description of those injuries as documented in his 
service medical records.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Regardless of the essentially repetitive nature of the claims 
and assertions on appeal, the Board has compassionately 
reviewed the evidence of record in an effort to find some 
basis to grant a benefit.  The record indicates that the 
veteran has been fully apprised of what evidence would be 
necessary to substantiate each of the claims on appeal, to 
include evidence necessary to reopen a previously denied 
claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was provided with a copy of the June 
2003 RO rating decision setting forth the general 
requirements of applicable law pertaining to evidence to 
reopen a claim of service connection previously denied, and 
service connection.  The general advisement was again 
provided in the Statement of the Case (SOC) dated in October 
2003, as well as in the Supplemental Statement of the Case 
(SSOC) dated in June 2004.  

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  The CAVC also cited to four 
requirements under 38 U.S.C.A. § 5103(b), 38 C.F.R. § 
3.159(b) and Quartuccio, supra: (1) notice of the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) notice of the information and evidence that VA 
will seek to provide; (3) notice of the information and 
evidence the claimant is expected to provide; and (4) a 
request to the claimant to provide VA with all relevant 
evidence and argument pertinent to the claim at issue.  Id. 
at 422.  

In this case, the veteran filed his claims in July 2002.  The 
RO issued notice to the veteran of VA's duty to assist and 
other VCAA responsibilities in letters dated in August 2002, 
prior to any adjudication of these claims in the June 2003 RO 
decision.  As such, the timing of the notice comports with 
the CAVC's holding in Pelegrini, supra. 

The substance of the VCAA notice is adequate as well in that 
the veteran was provided with notice of the sort of the 
information needed to substantiate his claims on appeal.  VA 
has obtained all identified records noted by the veteran 
throughout the pendency of this matter since the inception of 
the claim.  38 U.S.C.A.§ 5103A (a),(b) and (c).  In 
particular, the veteran has not responded to the VCAA notice, 
or identified any records which have not already been 
obtained, which are also pertinent to the claims on appeal.  
Although the veteran testified at his Travel Board hearing in 
March 2005 that he had recently received treatment from a 
private gastroenterologist, those records need not be 
obtained since they relate to problems that are not pertinent 
to any claim on appeal.  The veteran also indicated that all 
other treatment had been at VA facilities, and all VA 
treatment records have been requested and obtained.  

As will be detailed below, the central assertion and issue on 
appeal has been revised by the RO and Board in many prior 
decisions: whether the veteran's inservice motorcycle 
accident involved injuries in addition to his service-
connected residuals of a fracture of the right 4th 
metatarsal, bilateral tinnitus and hearing loss, left ear.  
Service medical records are on file.  VA has satisfied its 
duties to inform and assist the veteran at every stage of 
this case. Given the development undertaken by the RO and the 
fact that the veteran has pointed to no other evidence which 
has not already been obtained, the Board finds that the 
record is ready for appellate review as to the four issued 
adjudicated on appeal.  The Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claims is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A.  

Having determined that the duty to assist has been satisfied, 
the Board turns to the veteran's claims on appeal.  

II.  New and Material Evidence

Absent an appeal, a decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to conclusions 
based on evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.  

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is earlier. 38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected. When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision. 38 U.S.C.A. §§ 
7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104. 

A claim disallowed by the Board may not be reopened on the 
same factual basis. 38  U.S.C.A. § 7104(b); 38 C.F.R. §§ 
20.1100, 20.1104.

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim. 38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim. 38 
U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented. Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  If new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2003); Hickson v. West, 12 Vet. App. 247 
(1999).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that when "new and material evidence" is presented 
or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim. Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The CAVC has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits. Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
However, as the veteran's claims and petitions to reopen were 
received in July 2002, only the revised criteria apply to 
these four claims on appeal, and not the above former 
criteria.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit (CAFC) noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curiam); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

However, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

VCAA provides: "Nothing in this section shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
38 U.S.C.A. § 5103A.  The above rule amendment to 38 C.F.R. 
§ 3.156(a) is effective August 29, 2001.  Thus, the amendment 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  66 Federal Register 45620 (2001).  As the 
veteran's claims and petitions to reopen were received in 
July 2002, the revised criteria apply to these four claims on 
appeal.  

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

New and Material Evidence -- Headaches

The Board historically notes that service-connected for a 
head injury, claimed as a residual of an inservice  motor 
cycle accident, was denied in an April 1998 RO rating 
decision.  Notice of this decision was issued to the veteran 
in May 1998, and the decision became final based upon the 
evidence of record at that time.  38 U.S.C.A. § 5104.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.  

A September 1995 Board decision denied a claim of service 
connection for chronic headaches, based upon a review of the 
evidence of record at that time.  This evidence included the 
veteran's service medical records and post-service medical 
records dated from April 1989 to September 1995.  Notice of 
this Board decision was issued to the veteran in September 
1995.  The veteran did not appeal, the Board decision became 
final, and the Board may not revisit this decision without 
new and material evidence to do so.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2004).

The veteran now seeks to reopen this previously denied claim.  
As noted in the VCAA discussion above, the veteran and his 
representative were repeatedly advised of the sort of new and 
material evidence-primarily medical-needed to reopen this 
claim by VCAA notice of August 2002, by notice of RO decision 
of June 2003, by notice of SOC of October 2003, by notice of 
SSOC of June 2004, and by the undersigned at the March 2005 
Travel Board hearing.  

In reply to the above, the veteran supports his claim with 
duplicative statements of general entitlement, including his 
previously considered assertion that his inservice motorcycle 
accident included a head injury, which has resulted in his 
service-connected tinnitus and, reportedly, headaches as 
well.  Such essentially duplicative evidence clearly does not 
represent new and material evidence to reopen a previously 
denied claim.  Morton v. Principi, 3 Vet. App. 508 (1992).  

The veteran also submits the May 2003 statement of the 
veteran's son, which does not mention headaches.  The record 
is not pertinent to the petition to reopen a claim of service 
connection for headaches.  The veteran has also submitted 
private treatment records of April 2004, none of which regard 
headaches.  Evidence which is not pertinent clearly does not 
represent new and material evidence.  Morton, Supra. 

Medical evidence received since the September 1995 final 
Board decision shows no more than that which was shown in 
September 1995-occasional treatment for tension-type 
migraine headaches, without relation to service or an 
incident or injury therein.  The evidence also shows that the 
veteran has multiple subjective complaints related to a non-
service-connected somatization disorder.  

The Board notes that the veteran, as a layperson, is not 
qualified to make assertions as to medical diagnosis or 
causation, including the etiology of any headaches.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  His 
statements to the effect that his headaches-first shown many 
years after his separation from service, are somehow related 
to an incident in service, are not entitled to a presumption 
of truthfulness, as such statements (and testimony) are 
beyond the veteran's competence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

The salient point is that with no new and material medical 
evidence since the time of the September 1995 Board decision, 
the veteran does not serve to reopen his claim by repeating 
his lay opinion and belief of general entitlement.  No 
evidence has been received to change this documented clinical 
history contained in the existing service medical records and 
post-service medical record.  If the veteran continues to 
argue that his inservice motor vehicle accident involved a 
head injury, or that he has headaches as a result of this 
incident or his military service in general, then he needs to 
submit competent medical evidence to support his assertions, 
because without such evidence, his service medical records 
tend not to show this, and the claim can not be reopened 
without such new and material evidence.  No new and material 
evidence has been submitted to reopen a claim of service 
connection for headaches.  

Neck Disorder

It is historically noted that an April 1998 RO decision 
denied a claim of service connection for residuals of a head 
injury.  Notice of this decision was issued to the veteran in 
May 1998, and the decision became final based upon the 
evidence of record at that time.  38 U.S.C.A. § 5104.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.  

More significantly, a December 1998 rating decision of the RO 
denied a claim of service connection for a cervical spine 
(neck) disorder, diagnosed as C2 neuropathy.  Notice of this 
decision was issued to the veteran in December 1998, and the 
decision became final based upon the evidence of record at 
that time.  38 U.S.C.A. § 5104.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 20.1103.  

The veteran seeks to revisit the above December 1998 
decision.  He attempts to do so with his statements of 
general entitlement to service connection for a neck 
disorder, and of greater in-service motorcycle accident 
injuries than those documented in his service medical 
records, as detailed in an August 2003 statement.  The 
veteran's service medical records, as well as his 
interpretation of them, including his statements of greater 
injuries than those documented in the service medical 
records, were already on file at the time of the above final 
RO decision.  For example, while service medical records 
clearly show that the veteran sustained only a broken fourth 
metatarsal of the right foot, with "good result" shown on 
VA examination of April 1990, while the veteran repeats his 
description of having sustained a "crushing" foot injury.  
Such duplicate statements clearly do not represent new and 
material evidence.  Morton v. Principi, 3 Vet. App. 508 
(1992).  

Similarly, the lay opinion statement of the veteran's son, 
and his statements of medical pathology and etiology do not 
serve to reopen his previously denied claim.  This is 
especially true since the Court has held that the veteran and 
his son, as laypersons, are not qualified  to make such 
assertions as to medical diagnosis or causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Their 
statements to the effect that the veteran's current cervical 
spine (neck) pathology must be related to a motorcycle 
accident in service, first shown many years after his 
separation from service, are not entitled to a presumption of 
truthfulness, as such statements (and testimony) are beyond 
their competence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The evidence of record since the time of the December 1998 RO 
decision does not serve to reopen the claim for service 
connection for a neck disorder since it shows nothing more 
than occasional treatment for ongoing complaints of 
headaches-information previously of record.  VA treatment 
records show initial complaints of upper and lower back pain 
in August and September 1991 following a motor vehicle 
accident 6-months earlier.  This evidence was of record at 
the time of the prior final denial.  The claim for service 
connection for a neck disorder is not reopened, but remains 
denied, as no new and material evidence had been submitted.  

III.  Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection may be granted for disability, which is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004); Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Where a veteran served continuously for 90 days or more 
during a period of war (or peacetime service after December 
31, 1946), and a psychosis becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The CAVC has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 3.102, 4.3 (2004).  

Service Connection for PTSD

The Board notes at the onset that an April 1998 Board 
decision denied service connection for an acquired 
psychiatric disorder, to include a somatoform disorder and an 
adjustment disorder, including as secondary to service-
connected disability.  These matters are not on appeal.  

The veteran now seeks service connection for PTSD, to include 
as secondary to his motorcycle injury in service and long 
claimed head injury.  As previously noted, service-connected 
for a head injury was denied in a final rating decision of 
April 1998.  

In support of his claim, the veteran points to VA treatment 
records of August and October 1996 and January 1999 that he 
asserts support his claim by providing a diagnosis of PTSD 
due to service.  The Board disagrees with the veteran's 
characterization of the evidence of record.  

VA treatment records of 1989 to the present show continuing 
mental health treatment and evaluation for drug and alcohol 
abuse.  The veteran is also shown to have multiple subjective 
complaints secondary to a somatization disorder.  See VA PTSD 
examination of May 2003.  

Specific to the veteran's assertions on appeal, VA mental 
health records of August and October 1996 reflect PTSD was to 
be ruled out.  There is no indication that the veteran's 
service medical records were available.  No definitive 
diagnosis of PTSD was given.  Diagnoses that were given 
included alcohol and cannabis abuse, in sustained partial 
remission and an adjustment disorder.  The evidence does not 
show a diagnosis of PTSD.  

A January 1999 VA treatment record shows the veteran 
receiving mental health evaluation for multiple somatic 
complaints.  The VA clinical nurse specialist provided an 
assessment that a diagnosis of PTSD was to be ruled out on 
further evaluation, to include as secondary to head trauma as 
reported by the veteran.  (Emphasis added).  Again, the 
evidence does not show a diagnosis of PTSD.  It was also 
noted that the veteran's panic disorder was in remission with 
use of medications.  Later VA treatment records show ongoing 
therapy for a somatization disorder, an organic personality 
disorder (March 2003), and with consideration of a 
"possible" diagnosis of PTSD, but no actual diagnosis of 
PTSD.  A VA psychiatric evaluation report of March 2003 also 
notes a "possible" diagnosis of PTSD, as well as mental 
health treatment for complaints of anxiety and sleep 
impairment following a reported history of a head injury in 
service.  

On recent VA PTSD examination in May 2003, a review of the 
veteran's entire documented clinical history was performed: 
the diagnosis was an anxiety disorder and a somatization 
disorder-not PTSD.  The examiner noted the veteran's 
documented history of post-service alcohol and marijuana 
abuse, with notation that although the veteran had some 
symptoms of PTSD, he did not meet the criteria for a 
diagnosis of PTSD.  

No evidence of record shows a diagnosis of PTSD, but merely a 
clinical consideration of this diagnosis based upon the 
veteran's reported history.  When his documented clinical 
history was reviewed in May 2003, the diagnosis of PTSD was 
ruled out.  There is no diagnosis of PTSD of record.  In the 
absence of any competent evidence of current diagnosis of 
PTSD, there is no basis to find entitlement to service 
connection for PTSD in this case, and the claim may be denied 
without extensive discussions of his past clinical history.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)].  

The Board emphasizes that the veteran was provided a VA PTSD 
examination in May 2003, and that examination failed to 
document the presence of PTSD.  

In the absence of any competent evidence of current diagnoses 
of PTSD, there is no basis upon which to predicate 
entitlement to service connection.  See Caluza v. Brown, 
7 Vet. App. at 506.  The Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107.  

Service Connection for Residuals of a Back Injury

Service medical records are silent for any back or low spine 
complaint, injury, treatment, or diagnosis in service, 
including on examination at separation in December 1979.  
Significantly, the separation examination was negative for 
any back disorder, and the veteran specifically denied any 
recurrent low back pain.  Thus, service medical records do 
not support the claim.  

The post-service evidence does not support the claim.  A VA 
special orthopedic examination of April 1990 is completely 
silent for any back injury, complaint, history or diagnosis.  

Rather, VA treatment records show initial complaints of upper 
and low back pain in July 1991, with the assessment of lumbar 
strain and sprain, with a question of a psychological 
overlay.  In August and September 1991, the veteran reported 
that his upper and low back pain began after a motor vehicle 
accident (MVA) 6-months earlier.  VA treatment records of 
August 1991 also show a reported 2-month history of low back 
pain.  

Service connection for a residuals of a back injury are 
denied.  Although the veteran asserts that his in-service 
motorcycle accident injury included a back injury and that he 
has had back pain and complaints since service, the 
contemporaneous evidence does not support his assertions-
rather, that evidence outweighs the veteran's assertions.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).  The lay opinion 
statements of the veteran and his son provide no basis for 
the grant of the claim, since although each is competent to 
provide evidence of observable symptoms, neither is competent 
to attribute any low back pain and symptomatology to an 
incident in service or current diagnosis.  Savage v. Gober, 
10 Vet. App. 488, 496 (1997).  With no current back disorder 
related to an incident in service, the claim must fail.  




ORDER

No new and material evidence has been submitted to reopen a 
claim of service connection for headaches.  

No new and material evidence has been submitted to reopen a 
claim of service connection for a neck (cervical spine) 
disorder.  

The claim of service connection for post-traumatic stress 
disorder, to include as a residual of a motorcycle accident, 
is denied.  

The claim of service connection for residuals of a back 
disorder, to include as a residual of a motorcycle accident, 
is denied.  


	                     
______________________________________________
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


